ATTORNEY GENERAL OF TEXAS
                                            GREG        ABBOTT




                                                 January 5,2005



The Honorable Eddie Lucia Jr.                                 Opinion No. GA-0290
Chair, Senate Committee on International
   Relations and Trade                                        Re:     Whether the Texas Commission          on
Sam Houston Building, Room 475                                Environmental Quality is authorized to raise
Post Office Box 12068                                         the environmental cleanup level at a specific
Austin, TX 78711                                              site, and if so, what procedures must it follow
                                                              (RQ-0245-GA)


Dear Senator Lucia:

         You pose questions pertaining to the authority of the Texas Commission on Environmental
Quality (“TCEQ” or “commission”) to raise the environmental cleanup level at a particular site in
Texas. You inform us that the United States Environmental Protection Agency (“EPA”) and TCEQ
are “currently taking public comment on the Administrative Record File for the ASARCOiEl Paso
Metals site [(“Site”)] in El Paso County.“’ You provide us with a copy of a public notice issued by
EPA, Region 6, in which EPA proposes to “change the cleanup level for soils lead contamination
from the current 500 parts per million @pm) to 640 ppm based on recent site studies and
information.” EPA Notice, supra note 1. In your letter, you refer to TCEQ regulations that establish
the current “human health residential soil protective concentration level [for lead] at 500 ppm.” Id.
at 1 (citing 30 TEX. ADMIN. CODE 5 350.76 (2004)). The proposed change prompts you to ask
whether:

                  [gliven the concentration levels under Rule 5 350.76, TAC, does
                  TCEQ have the authority to raise the cleanup level at the El Paso
                  County Metals site from 500 ppm to 640 ppm? Can TCEQ grant a
                  variance such that it changes the cleanup level at a specific site, while
                  the level at other sites remains the same? If TCEQ has the authority
                  to change these levels, what process or guidelines must the agency
                  follow, if any? If a federal agency raises the concentration levels for
                  remediation, would the state agency have to make [conforming]
                  changes to their rules?



           ‘Letter and attached copy of EPA Notice from Senator Eddie Lucia Jr., Chair, Senate Committee on
International Relations and Trade, to Honorable Greg Abbott, Texas Attorney General, at 1 (July 12,2004) (on tile with
Opinion Committee, also availa6le af http:l/www.oag.state.tx.us)  [hereinaikr “Request Letter” and “EPA Notice”].
The Honorable Eddie Lucia Jr. - Page 2                      (GA-0290)




Id.  We provided interested parties an opportunity to comment on your request. Neither EPA nor
TCEQ provided briefing to this office regarding the cleanup activities at the Site or the legal issues
raised by your request.

         Yom question assumes that any cleanup or remediation of a site will not return the site to its
pristine condition, but will instead allow a certain amount of a contaminant to remain. We
understand the reference to “cleanup level” to be the amount of a particular contaminant that will
be allowed to remain at the site. For instance, a 500 ppm lead cleanup level contemplates that a
concentration of lead in the amount of 500 ppm will remain, while a 640 ppm lead cleanup level
allows a concentration of 640 ppm to remain. There is an inverse relationship between the cleanup
level and the amount of contaminant that is removed.         A higher cleanup level means less
contaminant needs to be cleaned up or removed. A lower cleanup level would require a greater
amount of contaminant to be removed or cleaned up.

I.       Background

         A.       ASARCOlEl        Paso Metals Site

                You do not provide us with much information regarding the Site. From documents
found on EPA’s website, we have learned that the Site includes residential properties located near
the ASARCO property in the City of El Paso that are contaminated with arsenic and/or lead.*
Testing results in 2001 indicated that lead levels in the residential soil at the Site were as high as
1,700 ppm.3 See EPA Memo, supra note 2, at 2.

         B.       Removal Action under CERCLA

              We have also learned from EPA’s website that the current action at the Site is a
Removal Action4 pursuant to the federal Comprehensive Environmental Response, Compensation



          *See Memorandum     from Myron 0. Knudson, P.E., Director, Superfund Division (6SF), Environmental
Protection Agency, to Marianne L. Horinko, Assistant Administrator, Offke of Solid Waste and Emergency Response,
Environmental   Protection Agency, at 1 (Mar. 11, 2003) available af www.epa.goviArkansas/6sf/pdffiles/elqaso
-memo.pdf [hereinafter EPA Memo].

           ‘Generally, lead contamination in residential soil comes from mining and milling sites, primary and secondary
smelters, battery manufacturing     and recycling facilities, and paint manufacturers.  See United States Environmental
ProtectionAgency,     Lead inPaint, Dust&Soil, Basic Information, available atwww.epa.gov/opptea~eadileadinfo.hhn.
Lead will remain in soil indefinitely.    “Lead poisoning can cause, or be associated with, neurological damage, mental
retardation, cerebral palsy, seizures, visual-motor deficiencies, behavioral problems, and even death.” Daniel G. LeVan,
Landlord Liability for Lead Poisoning of Tenant Children Caused by Defects in Premises, 70 U. DET. MERCY L. REV.
429,430.3 1 (1992). The effects of lead poisoning are permanent. See id. at 431. Low concentrations of lead blood
levels can permanently lower a child’s intelligence quotient. See id.

         ‘A “Removal Action” involves the cleanup OI removal of released hazardous substances from the environment.
42 U.S.C. 5 9601(23). In contrast, a “Remedial Action” means “those actions consistent with permanent remedy taken
instead of or in addition to removal actions   to prevent or minimize the release of hazardous substances so that they
do not migrate.” Id. 9 9601(24).
The Honorable Eddie Lucia Jr. - Page 3                           (GA-0290)




and Liability Act, 42 U.S.C. $4 9601-9675 (“CERCLA”), undertaken to remove the arsenic and/or
lead contaminated soils found on numerous residential properties. See EPA Memo, supra note 2,
at 1. Better known as the federal Superfund because of the funding provided by the Hazardous
Substance Superfund (“Superfund”), see 42 U.S.C. 5 9601(11), CERCLA allows EPA to clean up
or remediate contaminated sites with funding from the Superfund,’ and later seek reimbursement
from responsible parties. See id. § 9607. As of March 11, 2003, the Site was being evaluated for
inclusion as a Remedial Action on the National Priorities List. See EPA Memo, supra note 2, at 1;
see also infra note 6.

         The public notice that prompts your question states that EPA and TCEQ are cooperating at
the Site. Because the notice was published by EPA and directs comments be made to EPA, and
because the Site information is found on EPA’s website and not on TCEQ’s website, we assume that
EPA, not TCEQ, is the lead agency at the Site conducting or overseeing the Removal Action.6

         CERCLA does not establish quantitative cleanup levels, but instead utilizes cleanup levels
from state and other federal sources. See 42 U.S.C. 5 962 1. Because CERCLA incorporates certain
state requirements, where a Texas site is involved, Texas cleanup levels such as the one found in
section 350.76(c)(l) are relevant.

         C.        Rule 350.76(c)(l)

                Texas Administrative   Code, title 30, section 350.76(c)(l)    (“Rule” or “Rule
350.76(c)(l)“) is contained in TCEQ’s Texas Risk Reduction Program (“TRRP”) rule? See
generally 30 TEX. ADMIN. CODE §§ 350.1-. 135 (2004). To put your question in context, it is helpful
to generally understand the operation and goal of the TRRP. The TRRP is a comprehensive rule
designed to set cleanup levels for environmental contamination in the State of Texas. See id.
$350.2(a). Texas has a multitude of environmental regulation and cleanup programs, including the
State Superfund, Voluntary Cleanup, Petroleum Storage Tank, Industrial and Hazardous Waste, and
Underground Injection Control programs. See 24 Tex. Reg. 7437, 7438-39 (1999).’ The various
programs deal with different modes of contamination and different kinds of substances. Instead of


         ‘Only releases included on the National Priorities List are eligible for Superfond-financed    Remedial Actions.
Superfund financing of Removal Actions is not limited to sites listed on the National Priorities       List. See 40 C.F.R.
5 300.425.

           6With respect to each site, the designated lead agency is required to define potential federal and state cleanup
 standards and other criteria to be considered. See id. 5 300.430(b)(9).     The lead agency is the agency that plans and
 implements the Remedial or Removal Action at a federal Superfond site, and may include a state acting pursuant to a
 contract or other agreement. See id. 5 300.5. This is to be distinguished from a state Superfind cleanup under the
jwisdictionofstatelaw.    See, ~~,TEx.HEALTH&SAFE~CODEANN.                $§361.181-.188,361.272(Vemon2001          &Supp.
 2004-05).

        ‘Your question assumes that the Site is subject to the TRRP rule as opposed to being grandfathered under the
TRRP’s predecessor rule. See Request Letter, supra note 1, at 1. The Rule’s general applicability date is May 1,200O.
See 30 TEX. ADMIN. CODE 5 350.2 (2004). We do not question this assumption.

         ‘See also http://www.tceq.state.tx.us/navicec/cleanops.h~
The Honorable      Eddie Lucia Jr. - Page 4                (GA-0290)




having different cleanup standards for each respective program, the TRRP serves as a central (and
consistent) rule for the cleanup process for all specified remediation programs. See 30 TEX. ADMIN.
CODE 5 350.2 (2004). The TRRP does not use the terms pollution or contaminant, but rather uses
the term of art “chemicals of concern.” Id. 5 350.2(a). A chemical of concern is

                   [a]ny chemical that has the potential to adversely affect ecological or
                   human receptors due to its concentration, distribution, and mode of
                   toxicity. Depending on the program area, chemicals of concern may
                   include the following: solid waste, industrial solid waste, municipal
                   solid waste, and hazardous waste as defined in the Texas Health and
                   Safety Code .

Id. 9 350.4(11).

         The TRRP sets out a five-part process to be followed once a release of chemicals of concern
has been identified and reported under the respective state program. See id. 5 350.3. Generally, a
party undertaking to clean up or remediate a property must (1) conduct a property assessment: (2)
determine critical protective concentration levelsi of chemicals of concern that can remain in or on
thepropertyand    stillbeprotective ofhuman and ecological health, see id. §$350.71-.79, (3) develop
a response action to attain objectives under one of two remedy standards,” (4) develop and submit
required reports to TCEQ, and (5) implement the response action.             See id. 5 350.3. Rule
350.76(c)(l) is a component of Step 2-the determination of protective concentration levels. See
id. 5 350.3(2). The protective concentration level is the cleanup standard. See id. 5 350.71(a) (“If
[protective concentration levels] are exceeded for certain [chemicals of concern], then [after further
evaluation and comparison] . a response action must be initiated.“).

         Generally, Step 2 requires a person involved in the cleanup of a release of chemicals of
concern to determine how much of the particular chemical of concern may remain in or on the
property, and still protect human health and ecological health. See id. The TRRP establishes three
tiers under which this calculation can be made. See id. $3 350.71, .75. Each successive tier calls
for incrementally increased consideration of site-specific information and sophistication in the
protective concentration level calculation process. See id. 5 350,71(a). A party must use one ofthe


           ‘A property assessment identities chemicals of concern, locates human and ecological receptors, and
characterizes the geological and hydrogeological features of a site. Upon completion of the property assessment, there
shouldbeaclearunderstandingofthechemicalsofconcempresent,theenviro~entalmediai~actedbyeachchemical
of concern, and the nature of any exposure to human and ecological receptors posed by the chemicals of concern. See
30Tm. ADMIN. CODE $9 350.51-.55 (2004).

          ‘OThe protective concentration level is the “concentration of a chemical of concern which can remain within the
source mediumand not result in levels which exceed the applicable humanhealtb risk-based exposure limit or ecological
protective concentration level at the point of exposure for that exposure pathway.” Id. 5 350.4(68).

         “The TRRF’ allows a person to select between Remedy Standard A and Remedy Standard B. Under Remedy
Standard A, the property must be cleaned up by removing or decontaminating the chemical ofconcern. See id. 5 350.32.
Remedy Standard B allows for the elimination ofexposure to a chemical of concern through the use of control measures.
Controls can be physical, such as a parking lot placed over contaminated soils, or institutional, such as a deed notice
which identifies the problem with the property. See id. 5 350.33.
The Honorable Eddie Lucia Jr. - Page 5              (GA-0290)




tiered approaches to calculate the protective concentration level, but is given some flexibility in
selecting which tier to use. Any chemical of concern existing at a site above the protective
concentration level must be the subject of a response action (Steps 3 & 5)-that is, cleaned up.
See id.

         There are a few chemicals of concern that TCEQ has segregated for special treatment “due
to the unique nature of the toxicity and/or exposure, ” id. 5 350.76(a), which chemicals are excluded
from the three-tiered calculation approach. Instead, the TRRP mandates a more specific approach
(a numeric level or formula) for these particular chemicals. See id. Lead is one of these segregated
chemicalsofconcem,seeid.       3 350,76(a)(l)(B), andTCEQ has aftirmativelyestablishedaprotective
concentration level of 500 ppm for lead in residential soils in Texas. See id. 5 350.76(c)(l).
Irrespective ofwhich tier is utilized with respect to a release of chemicals of concern, the 500 ppm
protective concentration level is the cleanup standard by which all residential soil lead contamination
in Texas is to be measured and remediated. See id.

        With this background    information,   we now turn to address your questions

II.     Authoritv of TCEO

         Because they are closely related, we will answer your first two questions together. You
specifically ask whether TCEQ has the authority to raise the lead cleanup level at this Site from 500
ppm to 640 ppm. See Request Letter, supra note 1, at 1. You also inquire whether TCEQ can grant
a variance such that it changes the cleanup level at this Site, while the level at other sites remains the
same. See id. We read your questions to ultimately inquire whether TCEQ may apply a cleanup
level to the Site that is different from the level established by the TRRP, without changing the TRRP.
The nature of your questions assumes that Texas law will set the cleanup level for the Site, which,
as we discuss later in this opinion, may not be the case. However, in order to answer your initial
questions, we address here the authority ofTCEQ acting under state law as the environmental agency
of the State of Texas.

        You do not question TCEQ’s authority to have adopted the TRRP. TCEQ is a creature of
statute withno inherent authority. SeeSexton v. Mount Olivet Cemetery Ass ‘n, 720 S.W.2d 129,137
(Tex. App.-Austin 1986, writ ref d n.r.e.). An agency may exercise only those powers granted it by
statute together with those powers necessarily implied from its statutory authority. See City of
Sherman V.Pub. Util. Comm’n of Tex., 643 S.W.2d 681,686 (Tex. 1983); Tex. Att’y Gen. Qp. No.
JM-903 (1988) at 4. The TRRP was adopted under TCEQ’s authority pursuant to sections 5.103,
26.011,26.039,26.121,26.262,26.264,26.341,26.354,             and 26.401 ofthe Texas Water Code, and
sections 361.017 and 361.024 oftheHealth and Safety Code. See 24Tex. Reg. 7743 (1999). These
sections provide TCEQ with authority to adopt any rules necessary to carry out its powers, duties and
policies to protect water quality and regulate solid waste. We will assume, as you appear to in your
request letter, that these statutes sufficiently authorized the TCEQ to initially adopt and implement
the TRRP rule.

          Once adopted, valid rules of administrative agencies have the same “force and effect of
legislation.” Tex. Citrus Exch. v. Sharp, 955 S.W.2d 164, 169 (Tex. App.-Austin 1997, no pet.);
The Honorable Eddie Lucia Jr. - Page 6                       (GA-0290)




Nacogdoches Sav. &Loan Ass’n v. Lewis, 531 S.W.2d 428,430 (Tex. App.-Austin 1975), rev’don
other grounds, 540 S.W.2d 313 (Tex. 1976). While an agency’s interpretation of its own rules is
entitled to deference from the courts, see Pub. Util. Comm ‘n v. Gulf States Utils. Co., 809 S.W.2d
201,207 (Tex. 1991), an agency is, nonetheless, bound by its own rules. See Nacogdoches SW. &
Loan Ass iz, 531 S.W.2d at 430 (CitingFoley v. Benedict, 55 S.W.2d 805,808 (Tex. 1932)); Flares
Y. Employees Ret. Sys., 74 S.W.3d 532,542 (Tex. App.-Austin 2002, pet. denied). Moreover, the
commission is directed by statute to follow its own rules. See TEX. WATER CODE ANN. 5 5.103(c)
(Vernon Supp. 2004-05); see also TEX. HEALTH AND SAFETY CODE ANN. 5 361.024(e) (Vernon
2001). Where an agency fails to follow the clear, unambiguous language of its own regulation, its
action is arbitrary and capricious. See Gulf States Utils. Co., 809 S.W.2d at 207.

         Rule 350.76(c)(l) clearly and unambiguously        establishes the protective concentration
level, or cleanup standard, for lead in residential soils at 500 ppm.‘* See 30 TEX. ADMIN. CODE
5 350.76(c)(l) (2004). Though the TRRP is flexible and allows for some site-specificity in state
cleanup actions for many chemicals of concern, see id. 5 350.2(a), it gives special treatment to lead.
See id. 5 350.76(a)(l)(B).    Where the protective concentration level for most chemicals of concern
can be established using one of the calculations of one of the three tiers, see id. 5 350.75, the TRRP
affirmatively establishes the protective concentration level for lead in residential soils in all three
tiers. See id. 5 350.76(c)(l). Moreover, the TRRP does not contain any exceptions or allow for any
variances from the residential lead protective concentration level. Accordingly, any party, including
TCEQ, undertaking the cleanup of lead in residential soil in Texas pursuant to the TRRP must use
the 500 ppm protective concentration level.

         Because TCEQ is bound to its rules, it must apply the 500 ppm standard to all sites in Texas
to which the TRRP applies. Applying a cleanup level of 640 ppm in violation of the 500 ppm
standard set forth in Rule 350.76(c)(l) would be arbitrary and capricious. Such an arbitrary and
capricious action on the part of TCEQ would be subject to judicial reversal. See TEX. GOV’T CODE
ANN. ~~~~~.~~~(~)(F)(V~~~~~~~~);TEX.HEALTH&SAFETYCODEANN.                      $3 361,32l(e)(Vemon
2001) (“the issueiswhethertheactionisinvalid,     arbitraryorunreasonable”),  361.322(g)-(h) (“action
shall be upheld unless the court determines the remedy is arbitrary or unreasonable”); Gulf States
Vtik   Co., 809 S.W.2d at 2 lo- 11. Having created a cleanup standard that applies to residential soils
across the state, TCEQ is precluded from applying that standard differently to different sites. See
TEX. WATER CODE ANN. $ 5.103(c) (Vernon Supp. 2004-05); see also TEX. HEALTH & SAFETY
CODE ANN. 5 361.024(e) (Vernon 2001).

III.       Procedurefor      Charwine Cleanup Level

         You next ask, “If TCEQ has the authority to change these levels, what process or guidelines
must the agency follow, if any?” Request Letter, supra note 1, at 1. As we have concluded, the
TRRP does not permit TCEQ to apply a cleanup level other than 500 ppm. TCEQ may authorize
a different cleanup level for the state only by amending the TRRP.


          ‘*The protecfive concentration level for lead in residential soils is treated more stringently than the protective
concentration   level for lead in commercial/industrial    soil. The TRRF’ provides equations for the calculation of
commercial/industriallead protective concentration levels under Tier 1 or Tier 2 and Tier 3. See 30 TEX. ADMIN. CODE
§ 350.76(c)(2)-(3) (2004).
The Honorable Eddie Lucia Jr. - Page 7                       (GA-0290)




        TCEQ adopted the TRRP pursuant to its rulemaking authority under the Water Code and the
Health and Safety Code, see supra p. 5, and it may amend the TRRP under the same authority.
Because a rule includes an amendment to a prior rule, see TEX. GOV’T CODE ANN. § 2001.029(a)
(Vernon 2000), should TCEQ decide to amend the TRRP, it must follow the rulemaking procedures
ofthe Texas Administrative Procedure Act. SeeT~x. WATERCODE&.              5 5.103(c) (Vernon Supp.
2004-05) (“Rules shall be adopted in the manner provided by Chapter 2001, Government Code.“);
see also TEX. HEALTH &SAFETY CODE ANN. 5 361.024(e) (Vernon 2001). If any proposed change
to the TRRP meets the statutory definition of a “major environmental rule,“13 then aFinal Regulatory
Analysis of the rule’s impact is also required. TEX. GOV’T CODE ANN. 5 2001.0225(d) (Vernon
2000).

IV.      Effect of EPA Cleanup, Level on State Rule

        You do not ask about what cleanup standard is to be used at the Site. Instead, you ask if a
federal agency raises the cleanup level at the Site, “would the state agency have to make
[conforming] changes to their rules.“‘4 To fully address your question, a more detailed discussion
of CERCLA, and its relationship to Rule 350.76(c)(l), is required.

         A.       CERCLA

                  CERCLA authorizes the President, or the EPA as delegatee of the President, to:

                  remove or arrange for the removal of, and provide for remedial action
                  relating to such hazardous substance, pollutant, or contaminant at any
                  time (including its removal from any contaminated natural resource),
                  or to take any other response measure consistent with the national
                  contingency plan . . to protect the public health or welfare or the
                  environment.

42 U.S.C. 5 9604(a)(l).     CERCLA contemplates two types of actions: Removal Actions and
Remedial Actions. See supra note 4. Whether a response is a Removal Action or a Remedial
Action, CERCLA does not affiatively       establish a quantitative nationwide cleanup standard for
particular hazardous substances and environmental media. Instead, CERCLA incorporates cleanup


           ““A ‘major environmental rule’ means a rule the specific intent of which is to protect the environment or reduce
risks to human health from environmental exposure and that may adversely affect in a material way the economy, a sector
of the economy, productivity, competition, jobs, the environment, 01 the public health and safety of the state OI a sector
of the state.” Twc. GOV’T CODE ANN. 5 2001,0225(g)(3) (Vernon 2000).

           14Request Letter,supranote    1, at 1. Congresshasthe   authoritytoestablishfederalcleanup standards, andunder
the federal Supremacy Doctrine, can impose those standards on the states. See U.S. CONST., zut. VI, cl. 2. While it has
the authority to do so, it has not done so. Instead, it has chosen, through CERCLA, to use the standards dictated by other
federal regulations and mope stringent state standards. See 42 U.S.C. 5 9621. We note further that Congress can use
its powers of economic inducement to encourage the states to adopt state laws and regulations desired by the Congress.
See West Virginia v. UnifedSfafes Dep’t ofHealth &Human Serw., 289 F.3d 281,286-87 (4th Cir. 2002) (“Congress
may use its spending power to encourage the states to act.“). We do not read your question to inquire about these
posslblhtles and so do not address them in this opinion.
The Honorable Eddie Lucia Jr. - Page 8            (GA-0290)




standards from other federal sources and state sources through the concept of “applicable or relevant
and appropriate requirements,” or ARARs. See 42 U.S.C. 5 9621(d)(2)(A) @emedial Actions); 40
C.F.R. $ 300.4156) (Removal Actions). A Removal Action, such as the one here, shall “to the
extent practicable considering the exigencies of the situation, attain applicable or relevant and
appropriate requirements under federal environmental or state environmental or facility siting laws.”
40 C.F.R. 5 300.415(j).

         Ultimately, if Rule 350.76(c)(l) is an ARAR under CERCLA, then pursuant to 40 C.F.R.
5 300.415cj), the EPA should be required to clean up the residential soils lead at the Site under the
state standard. See United States v. Akzo Coatings ofAm., Inc., 949 F.2d 1409,1439 (6th Cir. 1991).
However, that determination is ultimately within the jurisdiction and discretion of EPA. See 42
U.S.C. 9 9604(a)(l) (“[T]he President is authorized to act          to remove    . such hazardous
substance, pollutant, or contaminant . .“); see also 40 C.F.R. $3 300.4OO(g)( l)-(2), 300.415(a)(l)
(lead agency to determine appropriate extent of action to be taken in response to a release); United
States v. Fort Lauderdale, 81 F. Supp. 2d 1348, 1352 n.5 (S.D. Fla. 1999) (“The EPA’s
determination of whether these state standards are ARARs under federal law is entitled to some
deference under Chevron, USA v. NRDC, 467 U.S. 837, 843-44 (1984).“). Furthermore, that
determination is also dependent on the facts and circumstances of a particular site. See Tex. Att’y
Gen. Op. No. GA-0139 (2004) at 5 (the opinion process does not resolve questions of fact).
Nonetheless, we offer the following analysis of issues that would bear upon EPA’s determination.

        B.     Applicable   or Relevant and Appropriate Requirements          (ARARs)

                To constitute an ARAR, a state standard must be (1) promulgated, (2) more stringent
than federal standards, (3) legally applicable or relevant and appropriate, and (4) timely identified
with respect to a particular site. See 40 C.F.R. § 300.400(g)(4); see also Akzo, 949 F.2d at 1440.

          First, to be viewed as promulgated, Rule 350.76(c)(l) must be legally enforceable and
generally applicable. It will be considered legally enforceable if it is based on specific enforcement
provisions or the state’s general legal authority. See Akzo, 949 F.2d at 1440-43. It is generally
applicable if it applies to more than just Superfund sites. See id. Rule 350,76(c)(l) was adopted by
TCEQ under the authority of the state given to it by the legislature in the Texas Water Code and the
Health and Safety Code to conserve the state’s natural resources and protect the environment. See
supra p. 5. As such it is derived from the state’s general legal authority. Rule 350.76(c)(l) applies
to state Superfimd sites, but also to contaminated sites involving municipal solid waste, Brownfield
initiatives, composting, spill prevention and control, and underground injection control. See 30
TEX. ADMIN. CODE 9 350.2 (2004). Accordingly, it is our opinion that under Texas law, Rule
350.76(c)(l) is both legally enforceable and generally applicable.

        Second, to be determined to be an ARAR, Rule 350.76(c)( 1) must also be more stringent than
applicable federal standards. See Akzo, 949 F.2d at 1443-45. EPA must consider whether any
federal act imposes any relevant cleanup standards for the Site. Any applicable federal cleanup
standards would then be compared against the standard in Rule 350.76(c)(l), and EPA would
determine whether the state standard of 500 ppm was more stringent.
The Honorable Eddie Lucia Jr. - Page 9                          (GA-0290)




         Third, to constitute an ARAR a requirement must either be “applicable”” or “relevant and
appropriate.“‘6 40 C.F.R. § 300,400(g)(2); see also Franklin County Convention Facilities Auth. Y.
Premier Underwriters, 240 F.3d 534,544 (6th Cir. 2001); Ohio v. UnitedStates Envtl. Prot. Agency,
997 F.2d 1520, 1526 (D.C. Cir. 1993). Applicable state requirements are those cleanup standards,
controls, and other substantive environmental protection requirements, criteria, or limitations
promulgated     under state law that specifically address a hazardous substance, pollutant or
contaminant, remedial action, location, or other circumstance at a Superfund site. See 40 C.F.R.
5 300.5. To be applicable, “a requirement must directly and fully address a CERCLA activity.”
Akzo, 949 F.2d at 1445-46. We believe that Rule 350.76(c)(l) would be considered applicable to
the Site under Texas law.” Pursuant to the state’s Solid Waste Disposal Act, TCEQ is responsible
for the management of lead as a solid waste. See TEX. HEALTH & SAFETY CODE ANN. 5 361.002
(Vernon 2001). “Solid waste” includes a wide variety of discarded material, including hazardous
substances for purposes of the state’s Superfund enforcement provisions. See id. 5 361.003(35).
“Hazardous substance” includes “an element, compound, mixture, solution, or substance designated
under Section 102 of[CERCLA].” Id. 5 361,003(11)(A)(ii). Regulationspromulgatedunder                 section
 102 of CERCLA (42 U.S.C. 4 9602) include lead as a hazardous substance. See 40 C.F.R. 5 302.4.
Irrespective of its source, the lead in the residential soil at the Site is a solid waste over which TCEQ
has jurisdiction.    If the Site is ultimately not remediated under CERCLA, TCEQ would have
authority to remediate the site under the Health and Safety Code. See TEX. HEALTH &SAFETY CODE
ANN. $5 361.181-.188,361.271-.273,361.341            (Vernon 2001 & Supp. 2004-05). Anyremediation
 action under Texas law would have to comply with the standard set by Rule 350.76(c)(l). See supra
Part II.

         Fourth, a potentially more stringent state standard must be timely identified as applicable to
a particular site. See 40 C.F.R. $5 300.515(d) (state involvement in Remedial InvestigationiFeasibility
Study process), 300,515(h)(2) (identification of ARARs and TBCs, or To Be Considered).               The
question ofwhether a state standard has been timely identified so that it maybe considered an ARAR
is for EPA to decide. As a practical matter with respect to the Site, we point out that the Texas
standard set by Rule 350.76(c)(l) of 500 ppm in residential soils has likely already been identified.

         C.        ARARs Applicable             to Removal Actions

                 Although ARARs are defined in the                 same way for purposes of a Removal Action and
a Remedial Action, ARARs are used differently                      under the two actions. A Removal Action is
designed to deal with an emergency situation. It                   has a short time frame and a monetary ceiling,
and is “to contribute to the efficient performance of              a long-term remedial action, where practicable.”
42 U.S.C. 5 9604(a)(2); 53 Fed. Reg. 51394,51409                     (1988). A Remedial Action, see supra note 4,


          “Applicable requirements are those standards that are promulgated under federal laws that specifically address
a hazardous circumstance at a CERCLA site, or relevant state standards that are more stringent than federal requirements.
See 40 C.F.R. 5 300.5.

           ‘6Relevant and appropriate   requirements   are those that are “well suited to a particular   site” but do not fall witbin
the deftition of “applicable.”    Id.

          “‘Accordingly,   we do not address whether Rule 350.76(c)(l)         is “relevant and appropriate”     under CERCLA
The Honorable Eddie Lucia Jr. - Page            10        (GA-0290)




is the long-term cleanup action that involves the complete cleanup of a site. See 53 Fed. Reg. 5 1394,
5 1409 (1988). CERCLA requires that Remedial Actions attain ARARs but does not impose the
same requirement on Removal Actions. See 42 U.S.C. 5 9621. EPA, through its regulations,
requires Removal Actions to identify and attain ARARs but only to the extent practicable. See 53
Fed. Reg. 51394, 51410 (1988). EPA offers three factors to guide a determination that attainment
of ARARs are practicable in a particular situation. Those factors are (1) the exigencies of the
situation, (2) the scope of the removal action to be taken, and (3) the effect ofARAR attainment on
the statutory limits for duration and costs. See id. at 5 1411.

         Under the first factor, urgent and time-critical conditions may constrain or preclude efforts
to identify and attain ARARs. See id. The federal regulations provide the example of leaking drums
that pose an immediate threat of tire or explosion that must be removed immediately, without
consideration of any ARAR, to protect human health. See id. As an interim remedy, a Removal
Action has a more limited scope than a Remedial Action. The second factor focuses narrowly on
the “stabilization of a release or threat of a release and mitigation of near-term threats.” Id. Only
ARARs that are within the narrow parameters of the Removal Action must be attained. The third
factor takes into consideration the statutory time and monetary limitations on Removal Actions
which may preclude the attainments of all ARARs in such an action. See id.

          The fact that this Site is being evaluated for inclusion on the National Priorities List, see EPA
Memo, supra note 2, at 4, as a possible Remedial Action is also a consideration. CERCLA requires
that Removal Actions, to the extent practicable, contribute to the performance of any long-term
Remedial Action. See 42 U.S.C. 5 9604(a)(2). By repeating this requirement in its regulations, see
40 C.F.R. 3 300.415(c), EPA intends to “avoid repetitive removal actions or actions that do not take
into account their impact on performance of subsequent remedial actions, and to allow for more
permanent tasks to be completedunderremoval           authorities.” 53 Fed. Reg. 51394,51409-10 (1988).
We cannot fully ascertain f?om your letter and material on EPA’s website what precise cleanup
activities are planned for the Removal Action and for any subsequent Remedial Action. To the
extent that Rule 350.76(c)(l) is an ARAR in any subsequent Remedial Action, its use as an ARAR
in the current Removal Action would certainly contribute to the efficient performance of the
Remedial Action. However, as we have stated before, this determination is ultimately within the
province of EPA.

         D.       Standard Applicable        to the Site and Effect on State Law

                Because the cleanup at the site is being conducted under CERCLA, the cleanup is
governed by federal law.” Should the Site ultimately warrant a Remedial Action, CERCLA requires
the cleanup of the Site to comply with all ARARs, or “applicable” or “relevant and appropriate”
requirements.   We believe the state’s Rule 350.76(c)(l) cleanup standard is “promulgated” and
“legally applicable” as contemplated    by CERCLA regulations.       If it is more stringent than
comparable federal requirements and has been timely identified to EPA, then it should be considered
an ARAR and apply to any Remedial Action.


          “If the Site is not remediated under CERCLA, the Texas Health and Safety Code would direct the remediation
efforts. S~~TEX.HEALTH&SAFE~CODEANN.§§              361.181..188,361.271-.273,361.341   (Vernon2001 &Supp.2004-
05).
The Honorable Eddie Lucia Jr. - Page 11            (GA-0290)




         As the action at the Site is still a Removal Action, Rule 350.76(c)(l), if an ARAR, should
be the cleanup standard but only to the extent practicable, considering the exigencies ofthe situation.
While we believe the Rule is an ARAR with respect to the final cleanup standard for the Site, it may
not apply to this Removal Action if EPA finds it is not practicable given the exigencies of the
situation. However, if this action is intended to be the final cleanup of the Site, this statewide
standard should apply. In any case, the determination of whether Rule 350.76(c)( 1) is an ARAR is
ultimately within EPA’s discretion.

         Yom question indicates that you are concerned about the effect of EPA cleanup standards
at the Site on Rule 350.76(c)(l).      See Request Letter, supro note 1, at 1. Jn the event EPA
determines that Rule 350.76(c)(l) is not an ARAR, or otherwise decides on some other legal basis
to allow a higher lead level to remain at the Site, such an application of federal law would not affect
the validity or enforceability of the Rule under Texas law, but would merely control for purposes of
remediation at the Site under CERCLA. Thus, in answer to your specific question, “if a federal
agency raises the concentration levels for remediation” at the Site, TCEQ would not be required to
make conforming changes to the Rule.
The Honorable Eddie Lucia Jr. - Page 12          (GA-0290)




                                      SUMMARY

                       As an administrative     agency, the Texas Commission     on
              Environmental Quality (“TCEQ”) is bound by its own rules. Where
              a validly adopted rule, here the Texas Risk Reduction Program
              (“TRRP”) rule, establishes the cleanup standard for remediation
              activity at all sites in the state, TCEQ’s application of a different
              standard to the ASARCO/El Paso Metals Site without changing the
              ~rule would be arbitrary and capricious.

                     TCEQ is authorized under its enabling legislation to amend
              the TRRP rule so long as it follows the rulemaking procedures of the
              Texas Administrative Procedure Act.

                      As a Removal Action under the federal Comprehensive
              Environmental    Response Compensation        and Liability Act, or
              CERCLA, the current United States Environmental             Protection
              Agency (“EPA”) cleanup at the Site is required to meet the lead
              cleanup standard in title 30 Texas Administrative       Code section
              350.76(c)(l)  to the extent it is practicable to do so given the
              exigencies of the situation. If EPA determines that the action will be
              a Remedial Action, or final cleanup, then Rule 350.76(c)(l) sets the
              applicable cleanup standard. In either case, if EPA determines that
              Rule 350.76(c)(l) is not applicable to the Site as an applicable or
              relevant and appropriate requirement, or ARAR, that determination
              would not require a change in the TRRP rule.

                                             Very truly yours,




                                                         eneral of Texas



BARRY R. MCBEE
First Assistant Attorney General

DON R. WILLETT
Deputy Attorney General for Legal Counsel

NANCY S. FULLER
Chair, Opinion Committee

 Charlotte M. Harper
 Assistant Attorney General, Opinion Committee